Per Curiam.
The custom which gives a tenant the way-growing crop, gives him no greater right than his landlord .had; and if the landlord had not a right superior to that of his judgment creditor, he cannot have the crop parted. But it is well settled that the growing crop of a debtor pass.es' by a conveyance of his land, whether executed by himself or the sheriff. A tenant, therefore, has a right to enter for the way-growing crop only where he had an indefeasible right to sow it. But though a. judgment-creditor has not a present estate in the land, he has an interest in it which may presently he turned into one; and a lessee of it, knowing that fact, and taking his chance of the event, is supposed to have framed his contract so as to meet it. Had he retained the rent, in this instance,, till the end of the year, his eviction by lawful title would have suspended it; and though he would have lost the crop, he would have lost no more than his labour in the growing of it. Even that might have been saved by a covenant for quiet enjoyment. But, paying the rent in- advance, he parted with his security, and must bear the consequences.
Judgment reversed, and a venire facias de novo awarded.